Judgment unanimously affirmed. Memorandum: By failing to move to withdraw his plea or vacate the judgment of conviction, defendant failed to preserve for our review his contention that the plea allocution is factually insufficient (see, People v Toxey, 86 NY2d 725, 726, rearg denied 86 NY2d 839). The knowing, voluntary and intelligent waiver by defendant of the right to appeal encompasses his contention that County Court erred in denying his suppression motion (see, People v Allen, 267 AD2d *9381063, lv denied 94 NY2d 916), as well as his contention concerning the severity of the sentence (see, People v Hidalgo, 91 NY2d 733, 737). Defendant received effective assistance of counsel (see, People v Baldi, 54 NY2d 137, 147). (Appeal from Judgment of Cattaraugus County Court, Himelein, J. — Sexual Abuse, 1st Degree.) Present — Pigott, Jr., P. J., Hayes, Wisner, Scudder and Lawton, JJ.